Appeal by the employer and carrier from an award of $36 per week for reduced earnings. Claimant was a Referee for the Workmen’s Compensation Board. He suffered a compensable injury to his back on April 15, 1955. He spent about two weeks in a hospital and returned to work on May 23, 1955. Thereafter he worked continuously, without any loss of earnings, until February 12, 1958, when he retired because fie had reached the mandatory age of 70. Claimant then received a pension under the State Retirement Law and social security benefits. He also engaged in the private practice of law. Nevertheless, the board has made an award, following claimant’s retirement, of $36 per week for reduced earnings. Appellants contend that claimant’s retirement was not due to any disability but was because he had reached the mandatory retirement age, and that there is no substantial proof of the effect of any disability upon his post-retirement earnings as a lawyer. We agree with appellants’ contentions. The case *1120is controlled by Matter of Singer v. New York State Workmen’s Compensation Bd. (11 A D 2d 886) and Matter of Roberts v. General Elec. Co. (6 A D 2d 43). Award reversed, with costs to appellants, and the matter remitted to the Workmen’s Compensation Board. Borgan, P. J., Coon, Gibson, Herliliy.and Taylor, JJ., concur.